—In a negligence action to recover *262damages for personal injuries, etc., the plaintiffs appeal* on the ground, inter alia, of inadequacy, from a judgment of the Supreme Court, Westchester County (Colabella, J.), dated April 7, 1997, which, upon a jury verdict, found that the plaintiff Richard DuBois suffered total damages in the amount of $153,000, representing $33,000 for past medical expenses, $3,000 for future medical expenses, $37,000 for past pain and. suffering, $50,000 for future pain and suffering, and $30,000 for past loss of income. ,
Ordered that the judgment is modified, on the facts and as a matter of discretion, by deleting therefrom the provisions finding that the plaintiff Richard DuBois suffered total damages of $37,000 for past pain and suffering and $50,000 for future pain and suffering and substituting therefor provisions severing those causes of action and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs to the plaintiffs, unless within 30 days after service upon the defendant of a copy of this decision and order, with notice of entry, the defendant shall consent to increase the verdict as to total damages for past pain and suffering from $37,000 to $75,000 and the verdict as to total damages for future pain and suffering from $50,000 to $150,000 and to the entry of an amended judgment accordingly; in the event, that the defendant so stipulates, then the judgment, as so increased and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County,' for the entry of an appropriate amended judgment accordingly.
On the record before us, we find that the jury’s award materially deviated from reasonable compensation to the extent indicated herein (see, CPLR 5501 [c]).
The plaintiffs’ remaining contentions are; without merit. Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.